DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/21/2021 have been fully considered but they are not persuasive. 
Applicant argues Hasler fails to disclose or suggest: 1) wherein the controlling is performed until concluding that the single-phase tripping has ended in the three-phase AC network and Hasler still fails to disclose or suggest that the active current stops being controlled based on the fault condition ending. In other words, Hasler merely mentions that the compound current (e.g., the alleged active current) is injected, but fails to indicate when the compound current stops being injected much less that the compound current stops being injected in response to concluding that the fault condition (e.g., the alleged single-phase tripping) has ended. If the Office seeks to maintain the rejection, Applicant respectfully requests the Office indicate the cited portions of Hasler that describe the fault condition ending as well as controlling the active current until concluding the fault condition has ended. 
Regarding the second point, Hasler describes "[t]he compound current is then injected 104 into the converter to control the converter." (Emphasis added).
However the examiner respectfully disagree, As shown in the rejection and the reference, Hasler uses a current sensor to continuously measure the amount of imbalance with the converter and then calculate the amount of current needed to be injected in to the converter based on the detection of the unsymmetrical voltage condition of the converter and then injecting the 
In other words Hasler determines the amount of current needed to be injected into the converter to end the single-phase tripping in the three-phase AC network and injecting the specific amount of current based on the determination. 


Applicant argues that Hasler fails to disclose 2) controlling an active current in the three-phase output of the converter; (par 0025  discloses There may e.g. be sensors such as volt and/or current meters performing measurements at each terminal of the lines A-C, which sensors continuously or periodically reports its measurements to the control apparatus 10. The A-C terminal described in the paragraph indicates that the measurement is at the output terminal of the converter because the converter used by Hasler is configured to transform DC current to three-phase AC current.

and 3) concluding that a single-phase tripping has started in the three-phase AC network. (par 0025 discloses There may e.g. be sensors such as volt and/or current meters performing measurements at each terminal of the lines A-C, which sensors continuously or periodically reports its measurements to the control apparatus 10. )
Regardless of whether the tripping has started in the three-phase AC network, Hasler continuously measure the current in the system which will also indicate it measure the current when the tripping has started in the three-phase AC network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/Primary Examiner, Art Unit 2836